DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Priority
	This application claims priority from a variety of applications, but the earliest continuous support goes back to application 12/220427 and provisional application 60/961741 filed on 7/24/07.
Status of Claims
	Claims 43-46, 48, and 51-60 are pending.
	Claims 1-42, 47, 49, 50, 61, and 62 have been cancelled.
Election/Restrictions
Applicant's elected Species 4 (Figures 13b, 14a, and 14d) with traverse on 07/06/2020.  
Drawings
In view of the applicant’s amendments to the claims the objections to the drawings have been withdrawn.
Specification
The disclosure remains objected to because of the following informalities: unclear and inconsistent wording.  The applicant clarified the priority has been changed and deleted the redundant language.  However, the new phrasing “other patent applications include” brings in ambiguity because it is not clear from reading this paragraph whether the priority is broken or not.  The applicant is advised to move disclosure of other applications not being utilized for priority to a second paragraph.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	In response to the applicant’s amendments, the 112 rejections of claim 47 has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 43, 45, 46, 48, 51, 53, 54, 56, and 58 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Aschmann et al (Aschmann) US 2007/0032790 A1.
Aschmann discloses the same invention being a method for implanting a spacer comprising coupling/rotating an insertion instrument (140/184 Figures 22-24 & 36-37) inner member including prongs 254 that insert into notches 105 of drive member 100), moving the spacer into a subject, rotating a drive element 100 which translates an actuator element 66 causing U-shaped arms 14/16/18/20 to translate and rotate to receive first and second spinous processes while holding the body, and separating/releasing the insertion instrument from the spacer while the first and second spinous processes are held by the arms.
In regards to claim 48, Aschmann discloses the step of removing prongs 254 from notches 105 of the drive element when removed from the patient.
In regards to claim 56, the implant and adjacent attached structure of the instrument of Aschmann are considered to be posterior of the vertebra portion of the spine during expansion.
Allowable Subject Matter
Claims 44, 52, 54, 55, 57, 59, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
In regards to claims 59-62, these claims were previously examined and were considered.  Claims 59 and 60 are dependent upon claim 44 which was already noted as being objected to as containing allowable subject matter but dependent upon a rejected base claim.  Claims 61 and 62 have been cancelled.
In response to the applicant’s amendments and cancelations the previous drawing and specification objections have been withdrawn.  However one new matter with respect to the specification remains.  See above more details and recommended course of action.
In regards to the 112 rejection, as explained above the amendments to claims overcome the previous 112 rejection.
 In regards to the art rejection, the applicant contends that instrument of Figures 36 and 37, not the instrument identified by the examiner comprises the projection that engages the driver.  This argument does not overcome the art rejection because the instrument 184 shown in Figures 36-37 is a part of the instrument 140 identified by the examiner and shown in Figures 22-24.  Paragraph [0083] described how 184 is inserted 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher D. Prone/Primary Examiner, Art Unit 3774